Exhibit 10.3

 

EXECUTION VERSION

 

GLOBAL CASH ACCESS HOLDINGS, INC.
INDEMNIFICATION AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is made as of January 27, 2014, by and between
GLOBAL CASH ACCESS HOLDINGS, INC., a Delaware corporation (the “Company”, which
term shall include, where appropriate, any Entity (as hereinafter defined)
controlled directly or indirectly by the Company), and RAM CHARY (the
“Indemnitee”).

 

WHEREAS, it is essential to the Company that it be able to retain and attract as
directors and/or officers the most capable persons available;

 

WHEREAS, increased corporate litigation has subjected directors and officers to
litigation risks and expenses, and the limitations on the availability of
directors and officers liability insurance have made it increasingly difficult
for companies to attract and retain such persons;

 

WHEREAS, the Company desires to provide Indemnitee with specific contractual
assurance of Indemnitee’s rights to full indemnification against litigation
risks and expenses (regardless, among other things, of any amendment to the
Company’s certificate of incorporation or revocation of any provision of the
Company’s by-laws or any change in the ownership of the Company or the
composition of its Board of Directors); and

 

WHEREAS, Indemnitee is relying upon the rights afforded under this Agreement in
accepting Indemnitee’s position as a director and/or officer of the Company.

 

NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

1.                                      Definitions.

 

(a)                                 “Corporate Status” describes the status of a
person who is serving or has served (i) as a director of the Company, including
as a member of any committee thereof, (ii) as an officer of the Company,
(iii) in any capacity with respect to any employee benefit plan of the Company,
or (iv) as a director, partner, trustee, officer, employee, or agent of any
other Entity at the request of the Company.  For purposes of subsection (iv) of
this Section 1(a), an officer or director of the Company who is serving or has
served as a director, partner, trustee, officer, employee or agent of a
Subsidiary (as defined below) shall be deemed to be serving at the request of
the Company.

 

(b)                                 “Entity” shall mean any corporation,
partnership, limited liability company, joint venture, trust, foundation,
association, organization or other legal entity.

 

(c)                                  “Expenses” shall mean all fees, costs and
expenses incurred in connection with any Proceeding (as defined below),
including, without limitation, reasonable attorneys’ fees, disbursements and
retainers (including, without limitation, any such fees, disbursements and
retainers incurred by Indemnitee pursuant to Sections 8 and 10(c) of this
Agreement), fees and disbursements of expert witnesses, private investigators
and professional advisors (including, without limitation, accountants and
investment bankers), court costs, transcript costs, fees of experts, travel
expenses, duplicating, printing and binding costs, telephone and fax
transmission charges, postage, delivery services, secretarial services and other
disbursements and expenses.

 

--------------------------------------------------------------------------------


 

(d)                                 “Indemnifiable Amounts” shall have the
meaning ascribed to it in Section 3(a) below.

 

(e)                                  “Indemnifiable Expenses,” shall have the
meaning ascribed to it in Section 3(a) below.

 

(f)                                   “Indemnifiable Liabilities” shall have the
meaning ascribed to it in Section 3(a) below.

 

(g)                                  “Liabilities” shall mean judgments,
damages, liabilities, losses, penalties, excise taxes, fines and amounts paid in
settlement.

 

(h)                                 “Proceeding” shall mean any threatened,
pending or completed claim, action, suit, arbitration, alternate dispute
resolution process, investigation, administrative hearing, appeal, or any other
proceeding, whether civil, criminal, administrative, arbitrative or
investigative, whether formal or informal, including a proceeding initiated by
Indemnitee pursuant to Section 10 of this Agreement to enforce Indemnitee’s
rights hereunder.

 

(i)                                     “Subsidiary” shall mean any corporation,
partnership, limited liability company, joint venture, trust or other Entity of
which the Company owns (either directly or through or together with another
Subsidiary of the Company) either (i) a general partner, managing member or
other similar interest or (ii) (A) 50% or more of the voting power of the voting
capital equity interests of such corporation, partnership, limited liability
company, joint venture or other Entity, or (B) 50% or more of the outstanding
voting capital stock or other voting equity interests of such corporation,
partnership, limited liability company, joint venture or other Entity.

 

2.                                      Services of Indemnitee.  In
consideration of the Company’s covenants and commitments hereunder, Indemnitee
agrees to serve or continue to serve as a director and/or officer of the
Company.  However, this Agreement shall not impose any obligation on Indemnitee
or the Company to continue Indemnitee’s service to the Company beyond any period
otherwise required by law or by other agreements or commitments of the parties,
if any.

 

3.                                      Agreement to Indemnify.  The Company
agrees to indemnify Indemnitee as follows:

 

(a)                                 Subject to the exceptions contained in
Section 4(a) below, if Indemnitee was or is a party, is threatened to be made a
party, or reasonably anticipates being made a party, to any Proceeding (other
than an action by or in the right of the Company) by reason of, or in connection
with, Indemnitee’s Corporate Status, Indemnitee shall be indemnified by the
Company against all Expenses and Liabilities incurred or paid by Indemnitee in
connection with such Proceeding (referred to herein as “Indemnifiable Expenses”
and “Indemnifiable Liabilities,” respectively, and collectively as
“Indemnifiable Amounts”).

 

(b)                                 Subject to the exceptions contained in
Section 4(b) below, if Indemnitee was or is a party or is threatened to be made
a party, or reasonably anticipates being made a party, to any Proceeding by or
in the right of the Company to procure a judgment in its favor by reason of, or
in connection with, Indemnitee’s Corporate Status, Indemnitee shall be
indemnified by the Company against all Indemnifiable Expenses.

 

4.                                      Exceptions to Indemnification. 
Indemnitee shall be entitled to indemnification under Sections 3(a) and
3(b) above in all circumstances other than the following:

 

2

--------------------------------------------------------------------------------


 

(a)                                 If indemnification is requested under
Section 3(a) and it has been adjudicated finally by a court of competent
jurisdiction that, in connection with the subject of the Proceeding out of which
the claim for indemnification has arisen, Indemnitee failed to act (i) in good
faith and (ii) in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company and, with respect to any criminal
action or proceeding, Indemnitee had reasonable cause to believe that
Indemnitee’s conduct was unlawful, Indemnitee shall not be entitled to payment
of Indemnifiable Amounts hereunder.

 

(b)                                 If indemnification is requested under
Section 3(b) and

 

(i)                                     it has been adjudicated finally by a
court of competent jurisdiction that, in connection with the subject of the
Proceeding out of which the claim for indemnification has arisen, Indemnitee
failed to act (A) in good faith and (B) in a manner Indemnitee reasonably
believed to be in or not opposed to the best interests of the
Company, Indemnitee shall not be entitled to payment of Indemnifiable Expenses
hereunder; or

 

(ii)                                  it has been adjudicated finally by a court
of competent jurisdiction that Indemnitee is liable to the Company with respect
to any claim, issue or matter involved in the Proceeding out of which the claim
for indemnification has arisen, including, without limitation, a claim that
Indemnitee received an improper personal benefit,

 

no Indemnifiable Expenses shall be paid with respect to such claim, issue or
matter unless the court of law or another court in which such Proceeding was
brought shall determine upon application that, despite the adjudication of
liability, but in view of all the circumstances of the case, Indemnitee is
fairly and reasonably entitled to indemnity for such Indemnifiable Expenses
which such court shall deem proper.

 

5.                                      Procedure for Payment of Indemnifiable
Amounts.  Indemnitee shall submit to the Company a written request specifying
the Indemnifiable Amounts for which Indemnitee seeks payment under Section 3 of
this Agreement and the basis for the claim.  The Company shall pay such
Indemnifiable Amounts to Indemnitee within ten (10) calendar days following
receipt of the request.

 

6.                                      Indemnification for Expenses of a Party
Who is Wholly or Partly Successful.  Notwithstanding any other provision of this
Agreement, and without limiting any such provision, to the extent that
Indemnitee is, by reason of Indemnitee’s Corporate Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, Indemnitee shall be
indemnified against all Expenses reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection therewith.  If Indemnitee is not wholly
successful in such Proceeding but is successful, on the merits or otherwise, as
to one or more but less than all claims, issues or matters in such Proceeding,
the Company shall indemnify Indemnitee against all Expenses reasonably incurred
by Indemnitee or on Indemnitee’s behalf in connection with each successfully
resolved claim, issue or matter.  For purposes of this Agreement, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

 

7.                                      Effect of Certain Resolutions.  Neither
the settlement nor termination of any Proceeding nor the failure of the Company
to award indemnification or to determine that indemnification is payable shall
create an adverse presumption that Indemnitee is not entitled to indemnification
hereunder.  In addition, the termination of any proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent
shall not create a presumption that Indemnitee did not act in good faith and in
a manner which Indemnitee reasonably believed to be in or not opposed to the
best interests of the

 

3

--------------------------------------------------------------------------------


 

Company or, with respect to any criminal action or proceeding, had reasonable
cause to believe that Indemnitee’s action was unlawful.

 

8.                                      Agreement to Advance Expenses;
Conditions.  The Company shall pay to Indemnitee all Indemnifiable Expenses
incurred by Indemnitee in connection with any Proceeding, including a Proceeding
by or in the right of the Company, in advance of the final disposition of such
Proceeding, as the same are incurred.  To the extent required by Delaware
corporate law, Indemnitee hereby undertakes to repay the amount of Indemnifiable
Expenses paid to Indemnitee if it is finally determined by a court of competent
jurisdiction that Indemnitee is not entitled under this Agreement to
indemnification with respect to such Expenses.  This undertaking is an unlimited
and unsecured general obligation of Indemnitee and no interest shall be charged
thereon.

 

9.                                      Procedure for Advance Payment of
Expenses.  Indemnitee shall submit to the Company a written request specifying
the Indemnifiable Expenses for which Indemnitee seeks an advancement under
Section 8 of this Agreement, together with documentation evidencing that
Indemnitee has incurred such Indemnifiable Expenses.  Payment of Indemnifiable
Expenses under Section 8 shall be made no later than ten (10) calendar days
after the Company’s receipt of such request.

 

10.                               Remedies of Indemnitee.

 

(a)                                 Right to Petition Court.  In the event that
Indemnitee makes a request for payment of Indemnifiable Amounts under Sections 3
and 5 above or a request for an advancement of Indemnifiable Expenses under
Sections 8 and 9 above and the Company fails to make such payment or advancement
in a timely manner pursuant to the terms of this Agreement, Indemnitee may
petition a court of law to enforce the Company’s obligations under this
Agreement.

 

(b)                                 Burden of Proof.  In any judicial proceeding
brought under Section 10(a) above, the Company shall have the burden of proving
that Indemnitee is not entitled to payment of Indemnifiable Amounts hereunder.

 

(c)                                  Expenses.  The Company agrees to reimburse
Indemnitee in full for any Expenses incurred by Indemnitee in connection with
investigating, preparing for, litigating, defending or settling any action
brought by Indemnitee under Section 10(a) above, or in connection with any claim
or counterclaim brought by the Company in connection therewith.

 

(d)                                 Validity of Agreement.  The Company shall be
precluded from asserting in any Proceeding, including, without limitation, an
action under Section 10(a) above, that the provisions of this Agreement are not
valid, binding and enforceable or that there is insufficient consideration for
this Agreement and shall stipulate in court that the Company is bound by all the
provisions of this Agreement.

 

(e)                                  Failure to Act Not a Defense.  The failure
of the Company (including its Board of Directors or any committee thereof,
independent legal counsel or stockholders) to make a determination concerning
the permissibility of the payment of Indemnifiable Amounts or the advancement of
Indemnifiable Expenses under this Agreement shall not be a defense in any action
brought under Section 10(a) above, and shall not create a presumption that such
payment or advancement is not permissible.

 

4

--------------------------------------------------------------------------------


 

11.                               Representations and Warranties of the
Company.  The Company hereby represents and warrants to Indemnitee as follows:

 

(a)                                 Authority.  The Company has all necessary
power and authority to enter into, and be bound by the terms of, this Agreement,
and the execution, delivery and performance of the undertakings contemplated by
this Agreement have been duly authorized by the Company.

 

(b)                                 Enforceability.  This Agreement, when
executed and delivered by the Company in accordance with the provisions hereof,
shall be a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, moratorium, reorganization
or similar laws affecting the enforcement of creditors’ rights generally.

 

12.                               Insurance.  The Company shall use its
reasonable efforts to maintain requisite directors and officers indemnity
insurance coverage in effect at all times (subject to appropriate cost
considerations) and the Company’s Certificate of Incorporation and Bylaws shall
at all times provide for indemnification and exculpation of directors to the
fullest extent permitted under applicable law.  In all policies of director and
officer liability insurance, Indemnitee shall be named as an insured in such a
manner as to provide Indemnitee the same rights and benefits as are accorded to
the most favorably insured of the Company’s officers and directors.  The Company
shall hereafter take all necessary or desirable actions to cause such insurers
to pay, on behalf of the Indemnitee, all Indemnifiable Amounts in accordance
with the terms of such policies; provided that nothing in this Section 12 shall
affect the Company’s obligations under this Agreement or the Company’s
obligations to comply with the provisions of this Agreement in a timely manner
as provided.

 

13.                               Fees and Expenses.  If Indemnitee serves as a
non-employee director, then during the term of such service, the Company shall
promptly reimburse the Indemnitee for all expenses incurred by him in connection
with his service as a director or member of any board committee or otherwise in
connection with the Company’s business and shall pay or provide the Indemnitee
with fees and other compensation, including stock options or awards, in amounts
and value which are at least equal to those provided to any of the Company’s
other non-employee directors from time to time.

 

14.                               Contract Rights Not Exclusive.  The rights to
payment of Indemnifiable Amounts and advancement of Indemnifiable Expenses
provided by this Agreement shall be in addition to, but not exclusive of, any
other rights which Indemnitee may have at any time under applicable law, the
Company’s by-laws or certificate of incorporation, or any other agreement, vote
of stockholders or directors (or a committee of directors), or otherwise, both
as to action in Indemnitee’s official capacity and as to action in any other
capacity as a result of Indemnitee’s serving as a director and/or officer of the
Company.

 

15.                               Successors.  This Agreement shall be
(a) binding upon all successors and assigns of the Company (including any
transferee of all or a substantial portion of the business, stock and/or assets
of the Company and any direct or indirect successor by merger or consolidation
or otherwise by operation of law) and (b) binding on and shall inure to the
benefit of the heirs, personal representatives, executors and administrators of
Indemnitee.  This Agreement shall continue for the benefit of Indemnitee and
such heirs, personal representatives, executors and administrators after
Indemnitee has ceased to have Corporate Status.

 

16.                               Subrogation.  In the event of any payment of
Indemnifiable Amounts under this Agreement, the Company shall be subrogated to
the extent of such payment to all of the rights of

 

5

--------------------------------------------------------------------------------


 

contribution or recovery of Indemnitee against other persons, and Indemnitee
shall take, at the request and expense of the Company, all reasonable action
necessary to secure such subrogation rights, including the execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.

 

17.                               Change in Law.  To the extent that a change in
Delaware law (whether by statute or judicial decision) shall permit broader
indemnification or advancement of expenses than is provided under the terms of
the certificate of incorporation and/or by-laws of the Company and this
Agreement, Indemnitee shall be entitled to such broader indemnification and
advancements, and this Agreement shall be deemed to be automatically amended to
such extent.

 

18.                               Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this
Agreement, or any clause thereof, shall be determined by a court of competent
jurisdiction to be illegal, invalid or unenforceable, in whole or in part, such
provision or clause shall be limited or modified in its application to the
minimum extent necessary to make such provision or clause valid, legal and
enforceable, and the remaining provisions and clauses of this Agreement shall
remain fully enforceable and binding on the parties.

 

19.                               Indemnitee as Plaintiff.  Except as provided
in Section 10(c) of this Agreement and in the next sentence, Indemnitee shall
not be entitled to payment of Indemnifiable Amounts or advancement of
Indemnifiable Expenses with respect to any Proceeding brought by Indemnitee
against the Company, any Entity which it controls, any director or officer
thereof, or any third party, unless such Company has consented to the initiation
of such Proceeding.  This Section shall not apply to counterclaims or
affirmative defenses asserted by Indemnitee in an action brought against
Indemnitee.

 

20.                               Modifications and Waiver.  Except as provided
in Section 17 above with respect to changes in Delaware law which broaden the
right of Indemnitee to be indemnified by the Company, no supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by each of the parties hereto.  No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions of this Agreement (whether or not similar), nor shall such waiver
constitute a continuing waiver.

 

21.                               General Notices.  All notices, requests,
demands and other communications hereunder shall be in writing and shall be
deemed to have been duly given (a) when delivered by hand, (b) when transmitted
by facsimile and receipt is acknowledged, or (c) if mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

 

(i)                                     If to Indemnitee, to:

 

To him at his principal residence as reflected in the records of the Company
with a copy (while he is employed hereunder) to him at his principal office at
the Company

 

(ii)                                  If to the Company, to:

 

GLOBAL CASH ACCESS HOLDINGS, INC.
7250 S. Tenaya Way, Suite 100
Las Vegas, NV  89113
Attention: Chairman of the Board of Directors

 

6

--------------------------------------------------------------------------------


 

or to such other address as may have been furnished in the same manner by any
party to the others.

 

22.                               Governing Law.  This Agreement shall be
governed by and construed and enforced under the laws of the State of Delaware
without giving effect to the provisions thereof relating to conflicts of law.

 

*   *   *   *   *

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

GLOBAL CASH ACCESS HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Miles Kilburn

 

 

Name: Miles Kilburn

 

 

Title: Chairman of the Board of Directors

 

 

 

 

 

INDEMNITEE

 

 

 

/s/ Ram Chary

 

RAM CHARY

 

--------------------------------------------------------------------------------